t c no united_states tax_court warbelow’s air ventures commissioner of internal revenue docket no inc petitioner v respondent filed date p leased land from the state of alaska to operate an airport the leased land is surrounded by lands owned by a native_corporation and a federally recognized native entity employment credit iec on with respect to wages paid substantially_all of their airport r disallowed the held i r c sec reservation the term held further because the airport is not reservation within the meaning of i r c within an indian_reservation 45a c b means located on p claimed the indian its corporate tax_return to employees who perform services for p at the iec in an indian p does not qualify for the iec located within an indian sec_45a -- - michael j walleri for petitioner ’ stephen p baker for respondent opinion vasquez judge respondent determined the following deficiencies in petitioner’s federal income taxes tye apr deficiency dollar_figure big_number the issue for decision is whether petitioner qualified for the indian_employment_credit iec pursuant to sec_45a for its fiscal years ended date ty date ty and date ty background the parties submitted this case fully stipulated pursuant to rule the stipulation of facts and the attached exhibits are incorporated herein by this reference at the time the petition was filed petitioner had its mailing address and principal office in fairbanks alaska the city of galena galena is located approximately miles west of fairbanks on the north bank of the yukon river ' mr walleri began representing petitioner on date all section references are to the internal_revenue_code in effect for the years in issue and all rule references are to the tax_court rules_of_practice and procedure galena was traditionally inhabited by the athabascan indians galena village galena village refers to an undefined tribal territory within which galena is located and also refers to a federally recognized native entity within alaska that has the same status as tribes in the contiguou sec_48 states the alaska native claims settlement act ancsa publaw_92_ 85_stat_688 current version pincite u s c secs 1601-1629e created native regional corporations native residents of galena are shareholders in the doyon native regional corporation doyon under ancsa the area on which galena is located was made available for land selections by doyon native residents in galena are also shareholders of the gana-a’ yoo native village corporation gana-a’ yoo which was also created under state law in accordance with ancsa petitioner operates an air charter service which maintains a ground facility in galena galena airport the facility comprises a hangar and an office building the galena airport serves the villages in the middle yukon and koyukuk river areas the galena airport is located on land that petitioner leases from the state of alaska department of transportation and public galena village is also known as louden village gana-a’ yoo is the successor to the village corporation of notaaghleedin ltd q4e- facilities during the taxable years at issue the state of alaska and the galena air station a u s air force installation owned and administered the land on which the galena airport is located on this land substantially_all of petitioner’s services are performed by alaska native employees the galena airport’s land is bordered on the south by the galena village townsite gana-a’ yoo pursuant to ancsa owns the lands that border the galena airport on the north east and west on its amended corporate tax returns for ty ty and ty petitioner claimed the iec in the notice_of_deficiency respondent disallowed the iec because petitioner had not demonstrated that it met the requirements to claim the credit and allowed an additional deduction for wages or salary expense because of the disallowed credit ’ discussion sec_38 allows a taxpayer to claim against his tax a general_business_credit which includes the amount of the current_year_business_credit sec_38 the amount of the current the u s air force transferred this land to the state of alaska in subject_to certain reservations respecting continuing use as a military base a small portion of the southern border adjoins the yukon river and a federal air navigation site in its petition petitioner also claimed an overpayment of dollar_figure for ty year business_credit includes the iec determined under sec_45a sec_38 sec_45a provides sec_45a amount of credit --for purposes of sec_38 the amount of the indian_employment_credit determined under this section with respect to any employer for any taxable_year is an amount equal to percent of the excess if any of-- the sum of-- a the gualified wages paid_or_incurred during such taxable_year plus b qualified_employee_health_insurance_costs paid_or_incurred during such taxable_year over the sum of the qualified_wages and gualified employee health insurance costs determined as if this section were in effect which were paid_or_incurred by the employer or any predecessor during calendar_year emphasis added qualified_wages are defined as any wages paid_or_incurred by an employer for services performed by an employee while such employee is a qualified_employee sec_45a emphasis added a qualified_employee is defined in sec_45a as in general --except as otherwise provided in this subsection the term qualified_employee means with respect to any period any employee of an employer if-- a the employee is an enrolled member of an indian_tribe or the spouse of an enrolled member of an indian_tribe b substantially_all of the services performed during such period by such employee for such employer are performed within an indian_reservation and c the principal_place_of_abode of such employee while performing such services is on or near the reservation in which the services are performed emphasis added the parties dispute the meaning of the phrase within an indian_reservation contained in sec_45a b i within an indian_reservation petitioner argues that sec_45a does not require a qualified_employee to work on an indian_reservation but within an indian_reservation petitioner contends that the galena airport is within the exterior boundaries of a reservation and is therefore within an indian_reservation as defined by sec_45a because the galena airport is totally surrounded by land that qualifies as an indian_reservation respondent argues that congress intended the phrase within an indian_reservation in sec_45a to refer to the interior of the indian_reservation itself not to non-indian land adjacent to an indian_reservation respondent contends that congress provided the iec to encourage private businesses to locate on indian reservations in order to employ native americans who live sec_7491 is effective for court proceedings arising in connection with examinations commencing after date petitioner does not contend that sec_7491 is applicable to its case further we do not find that the resolution of this case depends on which party has the burden_of_proof - there therefore respondent argues that the galena airport must be physically located on an indian_reservation per se in order to qualify for the iec we begin our analysis with the well-established rule that statutory construction begins with the language of the relevant statute 447_us_102 statutes are to be read so as to give effect to their plain and ordinary meaning unless to do so would produce absurd or futile results 310_us_534 see 84_tc_756 we may use legislative_history to clarify an ambiguous statute 481_us_454 103_tc_481 affd 70_f3d_142 d c cir from the face of the statute it is not clear what is meant by within we therefore examine the legislative_history to clarify the language the house conference_report accompanying the enactment of the section providing for the iec referred to the iec and to a related provision as tax incentives for businesses on indian reservations h conf rept pincite emphasis added further the conference_report described the senate amendment as follows under the senate amendment businesses located _ on indian reservations generally are allowed a credit --- - against income_tax_liability for certain investments ‘the indian_reservation credit’ and a credit against income_tax_liability for certain wages and health insurance costs ‘the indian employment credit’ id fn ref omitted emphasis added further the conference agreement set forth in the conference_report stated as under the senate amendment a tribal member or spouse is a qualified_employee only if he or she works ona reservation and lives on or near that reservation and is paid wages that do not exceed dollar_figure annually id pincite fn ref omitted emphasis added thus we conclude that the phrase within an indian_reservation in sec_45a b means located on an indian_reservation il defining indian_reservation petitioner further argues that the land on which the galena airport is located falls within the definition of an indian_reservation and therefore qualifies for the iec pursuant to sec_45a because the definition of indian_reservation is broader in this section than its conventional definition petitioner contends that sec_45a by incorporating the definitions from the indian financing act of ifa publaw_93_262 88_stat_77 current version pincite u s c secs and the indian child welfare act of icwa publaw_95_608 92_stat_3069 current version pincite u s c secs includes ancsa lands - respondent argues that the galena airport is not located within an indian_reservation as defined by the ifa the icwa or by u s c sec additionally respondent argues that congress specifically carved out land on which airports were located from the federal public lands that were made available for native selection under ancsa and therefore deliberately excluded these lands from native ownership sec_45a defines indian_reservation as a reservation as defined in sec_3 of the ifa u s c sec d or sec_4 of the icwa u s c sec secs a5a c further congress passed ancsa to provide a grant of land and money to native alaskans in exchange for the extinguishment of their land claims within alaska see 214_f3d_1309 fed cir citing ancsa pursuant to ancsa regional and village alaska native corporations were organized under state law including doyon and gana-a’ yoo to assist native alaskans in managing the million acres of land and the dollar_figure million transferred to them u s c sec a doyon ltd v united_states supra pincite essentially ancsa ended federal supervision over indian affairs and revoked the indian_reservation system in alaska ’ u s c only one indian_reservation the annette island reserve remains in alaska after the enactment of ancsa u s c sec continued -- - sec a see 522_us_520 the ancsa corporations received title to the land in fee simple without any federal restrictions applied to subsequent land transfers see alaska v native vill supra pincite certain land was required to be conveyed to the federal government under ancsa see u s c sec specifically title to the land on which an airport is located including additional land that was necessary to provide government-related services and to ensure safe airplane approaches was required to be conveyed to the federal or state government or appropriate municipal corporation u s c sec c of importance the land on which the galena airport is located had been conveyed to the state of alaska and the federal government a definition under the ifa the ifa defines reservation as indian reservations public domain indian allotments former_indian_reservations_in_oklahoma and land held by incorporated native groups regional corporations and village corporations under the provisions of the alaska native claims settlement act u s c sec d the land on which petitioner’s galena airport is located does not qualify as a reservation under the ifa the land is not an indian_reservation because the enactment of ancsa continued a revoked the indian_reservation system in alaska additionally the land is not held by any incorporated native groups regional corporations or village corporations as provided by ancsa the land was specifically excluded from ownership by any of the ancsa corporations because the land was used for airport purposes u s c sec c b definition under the icwa the icwa defines reservation as indian country as defined in section of title and any lands not covered under such section title to which is either held by the united_states in trust for the benefit of any indian_tribe or individual or held by any indian_tribe or individual subject toa restriction by the united_states against alienation u s c sec we note that the land on which the galena airport is located is not held by the united_states in trust for the benefit of any indian_tribe or individual and is not held by any indian_tribe or individual subject_to a restriction by the united_states against alienation indian country is a all land within the limits of any indian_reservation under the jurisdiction of the united_states government notwithstanding the issuance of any patent and including rights-of-way running through the reservation b all dependent indian communities within the borders of the united_states whether within the original or subsequently acquired territory thereof and whether within or without the limits of a state and c all indian allotments the indian titles to which have not been extinguished including rights-- of-way running through the same u s c sec the land on which the galena airport is located does not fit the definition as provided in a or c because the land is not within the limits of an indian_reservation and is not an indian allotment to which the indian titles have not been extinguished the land is also not a dependent indian community as provided for in b of the above section the u s supreme court held that a dependent indian community exists when indian lands have been set_aside by the federal government for_the_use_of the indians as indian land and the lands must be under federal superintendence alaska v native vill supra pincite the land has not been set_aside by the federal government for the use as indian land because the land was conveyed to the federal government for airport purposes additionally the land is not under the federal superintendence that existed previously ie the federal government does not act as a guardian over it id pincite we conclude that the land on which the galena airport is located is not an indian_reservation within the meaning of sec_45a additionally we conclude that the galena airport is not located within an indian_reservation within the meaning of sec_45a because the galena airport is not located on an indian_reservation thus we hold that petitioner is not entitled to the iec with respect to wages paid to employees who perform substantially_all their services in petitioner’s employ at the airport in reaching all of our holdings herein we have considered all arguments made by the parties and to the extent not mentioned above we find them to be irrelevant or without merit to reflect the foregoing decision will be entered for respondent
